Case 1:11-cv-00691-LAK-RWL Document 2437 Filed 01/05/20 Page 1 of 4

THE LAW OFFICES OF

ANDREW J. FrRiscuH, PLLC

ONE PENN PLAZA
53rd FLOOR
NEW YORK. NEW YORK 10119

(212) 285-8000 January 5, 2020

FAX: (646) 304-0852

By ECF

The Honorable Loretta A. Preska
United States District Judge
Southern District of New York
500 Pearl Street

New York, New York 10007

Re: Chevron Corp. v. Steven Donziger, et al.;
Criminal Docket Number 19-561 (LAP);
Civil Docket Number 11-0691

Dear Judge Preska:

I write in brief reply to Ms. Glavin’s letter of January 3, 2020, in further support
of Mr. Donziger’s request that the Court require the prosecutors to make the disclosures
discussed below, and also to conduct an evidentiary hearing and set an expedited schedule for
motions related to issues raised herein.

Ms. Glavin’s letter stonewalls the pivotal issue, which is whether the prosecutors
are disinterested and conflict-free. Seward & Kissel LLP (“Seward”) does not represent a mere
civil litigant which can rely on garden variety “conflict checks” as Ms. Glavin suggests, but
stands in this Court in the shoes of the United States Department of Justice; for purposes of this
case, Seward is the sovereign. Seward does not deny that it has significant relationships with
Chevron as part of its longstanding and substantial legal work in the oil and gas industry.
Seward’s silence on the facts warrants the inference that it has business, professional and/or
personal relationships that compromise both the fact and appearance of the necessary
“disinteredness,” which Professors Green and Roiphe in their article describe as prerequisites to
proper and ethical exercise of prosecutorial power.

The United States Supreme Court has “stressed that a prosecutor seeking a
contempt conviction must be both impartial in fact and appear to be so.” FTC v. American Nat'l
Cellular, 868 F.2d 315, 319 (9 Cir 1989) (“the Court in Vuitton appears largely to have been
concerned with conflicting financial interests”) (citing Young v. United States ex rel. Vuitton Et
Fils S. A., 481 U.S. 787 (1987)); United States v. Neal, 101 F.3d 993, 997 (4 Cir. 1996)
(“Among those procedures that are fundamental to our adversary system is the use of an

WWW. ANDBEWFRISCH.COM
Case 1:11-cv-00691-LAK-RWL Document 2437 Filed 01/05/20 Page 2 of 4

independent prosecutor to pursue charges against a criminal defendant”); see also In re
Murchison, 349 U.S. 133, 136 (1955) (“Fairness of course requires an absence of actual bias in
the trial of cases. But our system of law has always endeavored to prevent even the probability
of unfairness . . . . That interest cannot be defined with precision. Circumstances and
relationships must be considered”).

Ms. Glavin attempts to shift the focus from Seward’s relationships to the
adequacy of defense counsel’s research revealing them, but counsel’s first step was to raise
Seward’s ties to Chevron with Ms. Glavin (Exhibit A), who declined to address the issue at all,
advising that she would disclose only what her discovery obligations required. The following
facts, however, are now undisputed:

(1) Since 2017, Chevron’s board has included John B. Frank, Vice Chairman of Oaktree
Capital Group, LLC (Exhibit B), which, according to Seward’s own website, significantly
invests in Seward’s clients, including TORM ple, one of the world’s largest product

tanker companies; Eagle Bulk Shipping Inc.; and Kudu investment management (Exhibit
C);

(2) Seward’s clients deriving significant income from Chevron include Ocean Rig
UDW, an operator of oil platforms (Exhibit D), and apparently Dynegas Ltd, a shipper of
liquified natural gas (Exhibit E); and

(3) Michael Timpone, the Seward partner identified online as having served on
Chevron’s board (Exhibit F), appears to be among Seward partners who have
relationships with Oaktree, Chevron, or both.

Ms. Glavin has unlimited and unique access to the facts. It is her obligation, as a
Seward partner and de facto sovereign in this case, to disclose the full extent of Seward’s
relevant relationships, not deflect the issue by critiquing defense counsel’s research. It is not
defense counsel’s obligation to scour the Internet and try to piece it all together from Seward’s
website, the mountain of SEC filings related to Seward’s clients, corporate postings, and industry
biographies. We respectfully request that the Court require the prosecutors to disclose the full
extent and nature of the business, professional and personal relationships between Seward and its
clients and Oaktree and Chevron. In addition, the Court should order an evidentiary hearing at
which Mr. Frank and Mr. Timpone at a minimum should testify so a proper non-stonewalled
record is made on this fundamental issue. Since receiving Ms. Glavin’s letter of January 3, 2019,
I have consulted with a highly-regarded expert in legal ethics, whose view is that the current state
of the record is itself a concern and from whom I expect to request a written opinion.

Further, Ms. Glavin’s letter establishes that her contacts with Judge Kaplan are
continuing. These ongoing contacts raise unprecedented issues of fairness and due process at
least in part because Judge Kaplan continues to preside over Chevron’s civil case against Mr.
Donziger and make rulings that risk irreparable prejudice to him. On December 9, 2019, after
Magistrate Judge Robert W. Lehrburger had earlier adjourned a civil contempt hearing in light of
this then-new criminal contempt case, Judge Kaplan denied Mr. Donziger’s renewed motion to
Case 1:11-cv-00691-LAK-RWL Document 2437 Filed 01/05/20 Page 3 of 4

stay or further adjourn the hearing when it became clear that this criminal case would not be
resolved in December. In so ruling, Judge Kaplan granted Chevron’s motion in limine to
preclude Mr. Donziger from asserting his Fifth Amendment rights at the hearing, faulting Mr.
Donziger’s criminal defense counsel for the inconsequential difference of moving to hold
Chevron’s motion in abeyance pending resolution of the criminal case rather than moving for
more time to respond.

The unusually extensive history of this case includes a petition for Judge Kaplan’s
recusal, which the Circuit denied in 2011 [Second Circuit Case No. 11-2259, Doc 75], quoting
Keith v. Barnhart, 473 F.3d 782, 789 (7 Cir. 2007), that “[b]ias cannot be inferred from a mere
pattern of rulings by a judicial officer, but requires evidence that the officer had it in for the party
for reasons unrelated to the officer’s view of the law[.]” The history of this case since 2011 and
Judge Kaplan’s charges of criminal contempt add substantially to the record and call out for
special care. Justice White, in Bloom v. Illinois, 391 U.S. 194, 207 (1968), cautioned against
"vesting the judiciary with completely untrammeled power to punish contempt." “[I]t is well
established that the contempt power carries with it a great potential for abuse; its exercise must
be delicate and care should be taken to avoid arbitrary or oppressive results.” Sandstrom v.
Butterworth, 738 F.2d 1200, 1209 (11" Cir. 1984) (quoting Bloom at 202). See also United
States v. Griffin, 84 F.3d 820, 829 (7" Cir. 1996) (the “crucial determinant” of whether
appropriate procedural protections have been afforded in a criminal contempt proceeding is “the
extent of the judge’s intrusion” into the authority of the executive branch to prosecute crimes”).

The circumstances of this case require restraint and heightened vigilance to guard
against abuse. The basis for Judge Kaplan’s charges of criminal contempt are a matter of
extensive filings by his Honor, Mr. Donziger, and Chevron; Judge Kaplan’s continuing input is
not necessary. Ms. Glavin’s refusal to disclose the nature and extent of her contacts with Judge
Kaplan justifies the inference that his Honor has not truly delegated authority over this criminal
case as contemplated by Rule 42 and the relevant case law, but remains significantly involved in
ways that risk arbitrary and oppressive results.

Substance is more important than form. “[T]he settled law of the Supreme Court
[is] abundantly clear that the simultaneous assumption of the inconsistent roles of prosecutor and
judge transgresses our most fundamental notions of procedural fairness.” Neal, 101 F.3d at 98.
See United States v. Bland, 697 F.2d 262, 265 (8" Cir. 1983) (warning against judicial
assumption of “the mantle of an advocate”). The fact of Judge Kaplan’s appointment of the three
Seward lawyers is undisputed; it is the substance of his Honor’s subsequent role that informs
whether the resulting procedure is fair and comports with due process. Absent an elucidating
response from Ms. Glavin that resolves our concerns, we expect to raise them more formally as
part of motion practice following any additional disclosures about the Seward-Chevron ties.

We are also concerned about the continuing role of Gibson Dunn & Crutcher LLP,
which appears to have provided information to the Seward lawyers which is false and
misleading. We have reminded Ms. Glavin that her obligations under Brady v. Maryland, 373
Case 1:11-cv-00691-LAK-RWL Document 2437 Filed 01/05/20 Page 4 of 4

U.S. 83 (1963), require her to disclose immediately any such information provided by Gibson
Dunn on behalf of Chevron. We are also concerned, and will address in motion practice, that the
substance of the prosecutors’ contacts with Judge Kaplan and Gibson may constitute an end-run
around settled law that prevented his Honor from himself prosecuting Mr. Donziger or
appointing Gibson Dunn to prosecute Mr. Donziger in lieu of the United States Attorney.

Justice Scalia, dissenting in Vuitton, questioned the entire constitutional basis for
establishing special protocols for prosecuting alleged disobedience to court orders, expressing
great concern about the potential for abuse. Vuitton, 481 U.S. at 815-25. Here, where Judge
Kaplan acted as de facto grand jury, appears to have bypassed the District’s protocols for random
assignment, and appointed prosecutors with ties to Oaktree, Chevron and the oil and gas industry,
we believe that due process and fundamental fairness require that all the relevant facts be
disclosed.

Respectfully submitted,

/s/
Andrew J. Frisch

cc: Ms. Rita Glavin

Enclosures
